     Case 2:20-cv-00566-JAM-AC Document 35 Filed 01/22/21 Page 1 of 7


1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT

9                         EASTERN DISTRICT OF CALIFORNIA

10

11       B.T.H., a minor, T.J.H., a         No.     2:20-cv-00566-JAM-AC
         minor, and V.C.H., a minor, by
12       Guardian Ad Litem PAMELA
         HINTON,
13                                          ORDER GRANTING DEFENDANT’S
                     Plaintiffs,            MOTION TO DISMISS
14
             v.
15
         COUNTY OF MODOC, MODOC COUNTY
16       SHERIFF MIKE POINDEXTER,
         UNKNOWN MODOC COUNTY
17       CORRECTIONAL OFFICERS,
         SUPERVISORS, AND UNKNOWN MODOC
18       COUNTY MEDICAL CARE PROVIDERS,
         and DOES 1 through 50
19       inclusive,
20                   Defendants.
21

22                              I.    BACKGROUND1

23           On March 13, 2020, Plaintiffs filed suit against Defendant

24   under 42 U.S.C. § 1983.       See Compl., ECF No. 1.    On August 18,

25   2020, the Court granted Defendant’s first motion to dismiss.            See

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for November 24, 2020.
                                      1
     Case 2:20-cv-00566-JAM-AC Document 35 Filed 01/22/21 Page 2 of 7


1    Order, ECF No, 21.     Plaintiffs were given leave to amend.         Id.

2    On September 2, 2020, Plaintiffs filed their first amended

3    complaint.    See First Amended Complaint (“FAC”), ECF No. 22.

4    Shortly thereafter, upon stipulation by the parties, the Court

5    granted Plaintiffs leave to file a second amended complaint.             See

6    Stip. and Order, ECF No. 25.      On September 16, 2020, Plaintiffs

7    filed their second amended complaint.        See Second Amended

8    Complaint (“SAC”), ECF No. 26.

9            Plaintiffs allege Defendants violated their Fourteenth

10   Amendment rights by denying their father medical care and due

11   process and maintaining an unconstitutional custom, policy, or

12   practice.    Id.   Plaintiffs’ father, Jeramy Hinton, suffered from

13   chronic bodily pain and suicidal depression stemming from

14   numerous surgical procedures he underwent in 2003.         SAC ¶¶ 15.

15   In addition, Hinton was diagnosed with bilateral foraminal

16   stenosis, spondylolysis, and spondylolisthesis in 2018.            SAC

17   ¶ 16.     He was prescribed oxycodone and morphine sulfate to manage

18   those conditions.     Id.

19           On March 24, 2018, Hinton was arrested and taken into

20   custody at the Modoc County Jail.        SAC ¶ 17.   Plaintiffs allege
21   Hinton received inadequate psychiatric and medical care while

22   incarcerated.      SAC ¶ 19.   Hinton’s previously-prescribed pain

23   medications were withheld, he was not monitored by either a

24   doctor or a nurse, and he was not prescribed or administered new

25   medication.     SAC ¶¶ 25–26.   On March 29, 2018, Hinton committed

26   suicide by hanging himself with a bedsheet in his cell.            SAC
27   ¶ 20.    Plaintiffs allege substandard care, resulting in Hinton’s

28   death, is attributable to the County’s inadequate hiring,
                                          2
     Case 2:20-cv-00566-JAM-AC Document 35 Filed 01/22/21 Page 3 of 7


1    training, and supervision of jail personnel.        SAC ¶ 22.

2         Defendants now move to dismiss Plaintiffs’ Second Cause of

3    Action, a Fourteenth Amendment Monell claim, for failing to

4    allege an unconstitutional custom, policy, or practice.            See Mot.

5    at 6–10. For the reasons set forth below the Court grants

6    Defendants’ motion.

7

8                                II.   OPINION

9         A.    Legal Standard

10        Federal Rule of Civil Procedure 8(a)(2) requires “a short

11   and plain statement of the claim showing that the pleader is

12   entitled to relief.”     A Rule 12(b)(6) motion attacks the

13   complaint as not alleging sufficient facts to state a claim for

14   relief.   “To survive a motion to dismiss [under 12(b)(6)], a

15   complaint must contain sufficient factual matter, accepted as

16   true, to state a claim to relief that is plausible on its face.”

17   Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (internal quotation

18   marks and citation omitted).      While “detailed factual

19   allegations” are unnecessary, the complaint must allege more

20   than “[t]hreadbare recitals of the elements of a cause of
21   action, supported by mere conclusory statements.”         Id. at 678.

22   “In sum, for a complaint to survive a motion to dismiss, the

23   non-conclusory ‘factual content,’ and reasonable inferences from

24   that content, must be plausibly suggestive of a claim entitling

25   the plaintiff to relief.”     Moss v. U.S. Secret Serv., 572 F.3d

26   962, 969 (9th Cir. 2009).
27        B.    Analysis

28        Municipalities may be held liable under § 1983 for
                                          3
     Case 2:20-cv-00566-JAM-AC Document 35 Filed 01/22/21 Page 4 of 7


1    constitutional injuries inflicted through a municipal policy or

2    custom.   Monell v. Dep’t of Soc. Servs. of City of New York, 436

3    U.S. 658, 694 (1978).     To establish municipal liability under

4    § 1983, a plaintiff must show that (1) he was deprived of a

5    constitutional right; (2) the municipality had a policy; (3) the

6    policy amounted to a deliberate indifference to his

7    constitutional right; and (4) the policy was the moving force

8    behind the constitutional violation.       Anderson v. Warner, 451

9    F.3d 1063, 1070 (9th Cir. 2006) (internal citations and

10   quotations omitted).

11        A plaintiff may also establish municipal liability by

12   demonstrating that: (1) the constitutional tort was the result of

13   a longstanding practice or custom that constitutes the standard

14   operating procedure of the local government entity; (2) the

15   tortfeasor was an official whose acts fairly represent official

16   policy such that the challenged action constituted official

17   policy; (3) an official with final policy-making authority

18   delegated that authority to, or ratified the decision of, a

19   subordinate; or (4) the municipality failed to adequately train

20   the tortfeasors.    See Price v. Sery, 513 F.3d 962, 966 (9th Cir.
21   2008) (internal quotation marks and citation omitted).

22        The Monell claim in Plaintiffs’ SAC is almost entirely

23   identical to the Monell claim in Plaintiffs’ original complaint.

24   As before, Plaintiffs allege that the Modoc County Jail personnel

25   were hired by the county “without adequate training and were

26   therefore inadequately trained and supervised to render
27   psychiatric treatment to patients.”       SAC ¶ 22.    Plaintiffs add

28   that Modoc County was aware of prior instances of self-inflicted
                                          4
     Case 2:20-cv-00566-JAM-AC Document 35 Filed 01/22/21 Page 5 of 7


1    injury by pretrial detainees at the jail but did nothing to

2    prevent their recurrence.      SAC ¶ 37.   Plaintiffs further allege

3    that Modoc County has a “policy, custom, or habit” of providing

4    substandard psychiatric and medical care to inmates at the

5    facility and that Hinton died as a “direct and proximate result

6    of this policy, custom, or habit.”       SAC ¶¶ 38–39.

7            The only notable difference between the original complaint

8    and the SAC is that, this time around, Plaintiffs allege

9    violations of a specific standard regarding inmate medications.

10   See SAC ¶¶ 24–26.     The standard states that Modoc County Jail

11   inmates will be permitted to continue taking any previously-

12   prescribed medication while in jail, and that they will be

13   referred to the jail nurse or doctor who will be responsible for

14   monitoring their health and prescribing their medication.           SAC

15   ¶ 24.    Plaintiffs allege that jail staff deprived Hinton of pain

16   medication and failed to refer him to a nurse or doctor.           SAC

17   ¶¶ 25–26.    Plaintiffs also add that Hinton’s sister informed the

18   Modoc County District Attorney of his medical and psychiatric

19   needs and was told the county did not have the funds necessary to

20   address them.    Opp’n at 9.    Plaintiffs infer from this that the
21   county has a policy of denying inmates psychiatric care.           Id.

22           The Court finds that these additional facts are still

23   insufficient to maintain Plaintiffs’ Monell claim.         To the extent

24   the above-referenced standard is suggestive of a written policy,

25   Plaintiffs do not allege that policy is unconstitutional.           And

26   Plaintiffs fail to explain how it—or any other custom, policy, or
27   practice—was the “moving force” behind the alleged inadequate

28   psychiatric or medical care.      See Monell, 436 U.S. 658, 694
                                          5
     Case 2:20-cv-00566-JAM-AC Document 35 Filed 01/22/21 Page 6 of 7


1    (1978).   As for the conversation between Hinton’s sister and the

2    district attorney, the district attorney allegedly told her the

3    county did not have the funds necessary to provide Hinton with

4    the psychiatric and medical care she requested.         This statement

5    was made regarding only Hinton.      Opp’n at 9 (“[She] was advised

6    that the County had no funds to provide such care for him.”)

7    (emphasis added).    It cannot be reasonably inferred from this

8    that the county has a policy of denying inmates psychiatric and

9    medical care.   As with the original complaint, Plaintiffs do not

10   identify other instances in which inmates received substandard

11   care to demonstrate that the alleged custom, policy, or practice

12   was “standard operating procedure.”       Gillette v. Delmore, 979

13   F.2d 1342, 1347 (9th Cir. 1992).

14        Plaintiffs have, therefore, failed to add any new factual

15   content—and reasonable inferences from that content—that is

16   plausibly suggestive of a Monell claim entitling them to relief.

17   Thus, the Court’s prior analysis still stands.         See Order

18   Granting Defs.’ Mot. to Dismiss with Leave to Am. at 8–10, ECF

19   No. 21.   Plaintiffs’ claim that Defendants violated their

20   Fourteenth Amendment rights by maintaining an unconstitutional
21   custom, policy, or practice is dismissed.

22        C.    Leave to Amend

23        Plaintiffs request leave to amend any portion of the SAC

24   deemed deficient.    See Opp’n at 9–10.     The Court need not grant

25   leave to amend where amendment would be futile.         Deveraturda v.

26   Globe Aviation Sec. Servs., 454 F.3d 1043, 1049 (9th Cir. 2006).
27   Plaintiffs have amended their complaint twice.         They have,

28   nonetheless, failed to present a cognizable legal theory in
                                          6
     Case 2:20-cv-00566-JAM-AC Document 35 Filed 01/22/21 Page 7 of 7


1    support of their Monell claim.      Amendment, at this point, would

2    be futile.   Accordingly, dismissal of the Second Cause of Action

3    with prejudice is appropriate.      Plaintiffs’ request for leave to

4    amend is DENIED.

5

6                                III.    ORDER

7         For the reasons set forth above, the Court GRANTS

8    Defendant’s Motion to Dismiss.      Plaintiffs’ Second Cause of

9    Action is DISMISSED WITH PREJUDICE.

10        IT IS SO ORDERED.

11   Dated: January 21, 2021

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          7
